Exhibit B

 
AA

 

a2) United States Patent (10) Patent No.: US 9,354,021 B2
Bosco (45) Date of Patent: *May 31, 2016
(54) FOREARM-GRIPPING STABILIZING USPC veessseees 42/111, 1.12, 1.16, 52, 741.01, 71.02,

ATTACHMENT FOR A HANDGUN

(71) Applicant: NST Global LLC, St. Petersburg, FL
(US)

(72) Inventor: Alessandro Roberto Bosco, St.

Petersburg, FL (US)

(*) Notice: Subject to any disclaimer, the term of this

patent is extended or adjusted under 35

USC. 154(b) by 0 days.

This patent is subject to a terminal dis-
claimer.

(21) Appl. No.: 14/518,140

(22) Filed: Oct. 20, 2014
(65) Prior Publication Data
US 2015/0247698 Al Sep. 3, 2015

Related U.S. Application Data

(63) Continuation of application No. 14/169,523, filed on
Jan. 31, 2014, now abandoned, which is a continuation
of application No. 13/775,760, filed on Feb. 25, 2013,
now Pat. No. 8,869,444.

(60) Provisional application No. 61/730,077, filed on Nov.

27, 2012.
(51) Int. Cl.

F4IC 23/10 (2006.01)

F4IC 33/00 (2006.01)

F4IC 23/12 (2006.01)
(52) U.S. Ch

(1 Oe F41C 23/12 (2013.01); F41C 23/10

(2013.01); F4IC 33/001 (2013.01)
(58) Field of Classification Search

42/94: 135/71, 75
See application file for complete search history.

(56) References Cited
U.S. PATENT DOCUMENTS

899,617 A * 9/1908 Renfors et al. 0... eee 42/72
2,145,078 A + 1/1939 Ferrel
2,436,175 A 5/1942 Neal
2,683,948 A *  F/1954 Catton vocceeesecesseeeceensees 42/72
2,977,703 A { 4/1961 Sarvis
3,162,966 A 12/1964 Cross
3,372,510 A { 3/1968 Arsenault
3,648,396 A 3/1972 Smith
3,685,194 A 8/1972 Coon
4,196,742 A 4/1980 Owen, Jz.
4,271,623 A 6/1981 Beretta
4,291,482 A 9/1981 Bresan
§,180,874 A 1/1993 Troncoso, Jr
6,016,620 A 1/2000 Morgan
D422,672 S ft 4/2000 Rich
6,070,825 A ft 6/2000 Rich
6,279,591 Bl 8/2001 Obitts

(Continued)

Primary Examiner — Bret Hayes
(74) Attorney, Agent, or Firm — Maxey Law Offices, PLLC,
Stephen J. Lewellyn

(57) ABSTRACT

A forearm-gripping stabilizing attachment for a handgun that
has a support structure extending rearwardly from the rear
end of the handgun is disclosed. The forearm-gripping stahi-
lizing attachment includes a body having a longitudinally
extending passage into which the support structure of the
handgun is received to secure the attachment to the handgun.
The body also includes at least one flexible flap and a strap
connected to the body that secures a user’s forearm to the at
least one flexible flap.

5 Claims, 3 Drawing Sheets

12

 

 

 

CPC Le F41C 33/001, F41C 23/10; F41C 23/12
10
26
20 ~~
18

 

 

 

 

 

34 22

 

 

 

 

 
US 9,354,021 B2

 

 

Page 2
(56) References Cited D631,122 § Ff 1/2011 Domagtoy
8,091,264 B2 1/2012 Goertz
U.S. PATENT DOCUMENTS 8,109,026 BI 2/2012 Bentley et al.
D683,808 S + 6/2013 Elkaim
6,651,371 B2 11/2003 Fitzpatrick 8,869,444 B2* 10/2014 Bosco coccccsecssssseessneeee 42/94
6,874,267 B2t 4/2005 Fitzpatrick 2010/0154272 Al* 6/2010 Lamm ..
7,028,427 B2 4/2006 Crawford ; .
7,059,502 B2 6/2006 Johnson * cited by examiner

7,197,844 B27 4/2007 Benson + cited by third party

 
U.S. Patent May 31, 2016 Sheet 1 of 3 US 9,354,021 B2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
U.S. Patent May 31, 2016 Sheet 2 of 3 US 9,354,021 B2

7~ | bo
= 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30
\
(
36
54
°0 14
5
| Yb
20
a
18-7
22 }
(
36

 

FIG. 5

 
U.S. Patent May 31, 2016 Sheet 3 of 3 US 9,354,021 B2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10
14 94 a LN
' 66 ZL.
Mee => \
—> —=) , 7
4 Poot 62 64
16
60
L__]
18 30
36
FIG. 7
10c
54
14 a 24
20 Po] L
Qe
18—~—~
68
£ i | 30!
22 7 36

 

 

 

 

 

FIG. 8

 
US 9,354,021 B2

1
FOREARM-GRIPPING STABILIZING
ATTACHMENT FOR A HANDGUN

CROSS-REFERENCE TO RELATED
APPLICATIONS

This application is a continuation of U.S. patent applica-
tion Ser. No. 14/169,523, filed Jan. 31, 2014, which is a
continuation of U.S. patent application Ser. No. 13/775,760,
filed Feb. 25, 2013, which claims the benefit of provisional
patent application Ser. No. 61/730,077, filed Nov, 27, 2012,
the entirety of each are incorporated herein by reference.

FIELD OF THE INVENTION

The present invention relates generally to a stabilizing
attachment for a handgun and, more particularly, to a fore-
arm-gripping stabilizing attachment for a handgun that
secures to a rearward end of the handgun frame and engages
a user’s forearm.

BACKGROUND OF THE INVENTION

The accuracy and proficiency of firing a handgun greatly
depends upon the user’s ability to hold the handgun in a
steady position while firing, which becomes more difficult in
one handed operation. Holding a handgun in a steady position
can be a difficult challenge to person having a physical dis-
ability that prevents that person from being able to firmly grip
the handgun or steady the handgun for any appreciable length
of time to permit accurate firing. This becomes an even fur-
ther challenge when the weight of the handgun is concen-
trated forwardly of the pistol grip and causes the handgun to
want to dip forwardly and, thus, require the user to compen-
sate for this imbalance by continuously applying an upwardly
force upon the grip to bring the handgun into a correct firing
position,

There exist a number of devices that attach to firearms and,
particularly, handguns to aid a person in holding and stabiliz-
ing the handgun during firing. While these devices meet their
respective requirements and objectives, there exists a need for
an improved stabilizing attachment for a handgun.

SUMMARY OF THE INVENTION

Embodiments of the present invention addresses this need
by providing a new and specially designed stabilizing attach-
ment that secures to the rearward end ofa handgun and which
grips a user’s forearm via a pair of oppositely disposed and
resilient flap members that apply a gripping force upon a
user’s forearm that is positioned between the flap members.

In general, in one aspect, a forearm-gripping stabilizing
attachment for a handgun, the handgun having a support
structure extending rearwardly from the rear end of the hand-
gun, is provided. The forearm-gripping stabilizing attach-
ment includes a body having a front end, a rear end, an upper
portion, a lower portion, and a passage longitudinally extend-
ing within the upper portion and at least through the front end
of the body. The support structure of the handgun is telescopi-
cally receivable by the passage. The lower portion has at least
one flexible flap extending from the upper portion. A strap is
connected to the body and secures the at least one flexible flap
to auser’s forearm when the stabilizing attachment is secured
to a user’s forcarm.

In general, in another aspect, a combination of a forearm-
gripping stabilizing attachment and a handgun is provided.
The combination includes a support structure extending rear-

20

25

30

35

40

45

35

60

65

2

wardly outward from the handgun. And the forearm-gripping
stabilizing attachment includes a body having a front end, a
rear end, an upper portion, a lower portion, and a passage
longitudinally extending within the upper portion and at least
through the front end of the body. The support structure of the
handgun is received by the passage. The lower portion has at
least one flexible flap extending from the upper portion. A
strap is connected to the body and secures a user’s forearm to
the at least one flexible flap.

There has thus been outlined, rather broadly, the more
important features of the invention in order that the detailed
description thereof that follows may be better understood and
in order that the present contribution to the art may be better
appreciated.

Numerous objects, features and advantages of the present
invention will be readily apparent to those of ordinary skill in
the art upon a reading of the following detailed description of
present, but nonetheless illustrative, embodiments of the
present invention when taken in conjunction with the accom-
panying drawings. The invention is capable of other embodi-
ments and of being practiced and carried out in various ways.
Also, it is to be understood that the phraseology and termi-
nology employed herein are for the purpose of descriptions
and should not be regarded as limiting.

As such, those skilled in the art will appreciate that the
conception, upon which this disclosure is based, may readily
be utilized as a basis for the designing of other structures,
methods and systems for carrying out the several purposes of
the present invention. It is important, therefore, that the
claims be regarded as including such equivalent constructions
insofar as they do not depart from the spirit and scope of the
present invention.

For a better understanding of the invention, its operating
advantages and the specific objects attained by its uses, ref-
erence should be had to the accompanying drawings and.
descriptive matter in which there is illustrated an embodiment
of the invention,

BRIEF DESCRIPTION OF THE DRAWINGS

The following drawings illustrate by way of example and
are included to provide further understanding of the invention
for the purpose of illustrative discussion of the embodiments
of the invention. No attempt is made to show structural details
of the embodiments in more detail than is necessary for a
fundamental understanding of the invention, the description
taken with the drawings making apparent to those skilled in
the art how the several forms of the invention may be embod-
ied in practice. Identical reference numerals do not necessar-
ily indicate an identical structure. Rather, the same reference
numeral may be used to indicate a similar feature of a feature
with similar functionality. In the drawings:

FIG. 1 is a side elevation view of the forearm-gripping
stabilizing attachment for a handgun constructed in accor-
dance with the principles of an embodiment of the present
invention, illustrating the stabilizing attachment in use and
attached to a handgun;

FIG. 2 is a partial rear elevation view of the forearm-
gripping stabilizing attachment for a handgun of FIG. 1,
illustrating the stabilizing attachments engagement with a
user’s forearm;

FIG. 3 is a rear elevation view of the forearm-gripping
stabilizing attachment for a handgun constructed in accor-
dance with the principles of an embodiment of the present
invention, illustrating the stabilizing attachment in a non-use
configuration;

 
US 9,354,021 B2

3

FIG. 4 is side elevation view of a forearm-gripping stabi-
lizing attachment for a handgun constructed in accordance
with the principles of an alternative embodiment of the
present invention;

FIG. 5 is a side elevation view of a forearm-gripping sta-
bilizing attachment for a handgun constructed in accordance
with the principles of an alternative embodiment of the
present invention;

FIG. 6 is a rear elevation view of the forearm-gripping
stabilizing attachment of FIG. 5;

FIG. 7 is a side elevation view of a forearm-gripping sta-
bilizing attachment for a handgun constructed in accordance
with the principles of an alternative embodiment of the
present invention;

FIG. 8 is a rear elevation view of the forearm-gripping
stabilizing attachment of FIG, 7; and

FIG. 9 is a side elevation view of a forearm-gripping sta-
bilizing attachment constructed in accordance with the prin-
ciples of the present invention in use with a handgun of an
alternative configuration of the handgun illustrated in FIG. 1.

DETAILED DESCRIPTION OF THE INVENTION

As a preliminary matter, it should be noted that in this
document directional terms, such as “above”, “below”,
“upper”, “lower”, etc., are used for convenience in referring
to the accompanying drawings.

In FIGS. 1 through 3, there is representatively illustrated a
specially designed stabilizing attachment 10, for mounting to
a handgun 12, that permits a user to handle and support a
handgun without straining the user’s arm, hand, or wrist.
Stabilizing attachment 10 is particularly advantageous for a
person having a physical disability that would prevent the
person from handling and supporting the handgun for an
appreciable amount of time. Stabilizing attachment 10 is also
particularly useful with handguns having a large portion ofits
weight located forwardly of the pistol grip that causes a user
to strain to properly hold the handgun in a correct firing
position.

Stabilizing attachment 10 comprises body 14, which in an
embodiment, is made substantially of a semi-rigid, elasto-
meric material. As a non-limiting example, body 14 could be
made of rubber, foam-rubber or the like material. Body 14
includes a forward end 16, a rearward end 18, an clongated
upper body portion 20 that extends between the forward and
rearward ends, and a lower body portion 22 that extends from
the rearward end towards the forward end and terminates
prior to the forward end. Body 14 is unitary and generally
tapers from narrow to wide in a direction from the forward.
end 16 towards the rearward end 18. The body 14 has a swept
design that generally conforms to the angle between the
user’ s forearm and the handgun when the user grips the hand-

The upper body portion 20 includes a longitudinal passage
24 that extends completely through the body 14 between the
forward and rearward ends 16 and 18. Passage 24 provides for
the telescopic insertion ofa portion of the handgun 12 therein
to secure or mount the stabilizing attachment 10 to the hand-
gun. As illustrated here, and in an embodiment, handgun 12
includes a buffer tube 26 or the like that extends rearwardly
from the handgun. The stabilizing attachment 10 is mounted.
or secured to the handgun 12 by inserting the buffer tube 16
completely through passage 24 with the forward end 16 of
body 14 first. It is preferred that body 14 is sized such that
when the buffer tube 26 is fully inserted through passage 24 it
partially extends outwardly from the passage and beyond the
rearward end 18 of the body. This is desired in order to prevent

10

20

25

30

40

45

60

4

improper use of the stabilizing attachment 10 where a user
may be inclined to improperly shoulder the stabilizing attach-
ment. In an embodiment, buffer tube 16 is frictionally
retained within passage 24; however, other means of restrain-
ing the withdrawal of the buffer tube from the passage could
be employed.

Lower body portion 22 is longitudinally bi-furcated and
includes downwardly depending opposed flaps 28 and 30.
Flaps 28 and 30 are laterally spaced and form a gap 32
therebetween into which is positioned the forearm 34 ofa user
with the flaps disposed on opposite lateral sides of the user’s
forearm, as best seen in FIG. 2. Flaps 28 and 30, being of the
semi-rigid elastomeric material, conform to the user’s fore-
arm 34. Flaps 28 and 30 may be formed in a manner such that
they apply oppositely directed inward forces upon the user’s
forearm 34 to grip the forearm and prevent the forearm from
slipping outward from between the flaps.

Stabilizing attachment 10 may also include a securement
strap 36 that encircles the flaps 28 and 30, and the user’s
forearm when the forearm is disposed between the flaps.
Securement strap 36 may be of any suitable strap that is
capable of being cinched about the flaps and the user’s fore-
arm. In the illustrated embodiment, securement strap 36 is
laterally threaded through body 14 between passage 24 and
gap 32. Opposite ends 38 and 40 of the strap 36 are secured
together by a suitable buckle or clasp 42. One of ordinary skill
in the art will readily appreciate the function of strap 36 and
recognize many suitable arrangements for the purpose of
securing the body 14 about a user’s forearm.

Alternative embodiments are possible and within the scope
of the invention, For example, while the body 14 has been
described as being formed entirely ofa resilient material, it is
possible to form the body such that various components of the
body are of different materials. As a non-limiting example,
the upper portion 20 could be formed of a rigid or non-
elastomeric material and the lower portion 22 could be
formed of a resilient material that could be over molded or
otherwise joined with the upper portion. Other constructions
are possible that remain within the scope of the invention so
long as the opposed flaps 28 and 30 at least partially conform
to a user’s forearm.

With reference to FIG. 4 there is representatively illus-
trated an alternative embodiment of a stabilizing brace 10a
and wherein like reference numbers refer to similar elements
of previously disclosed embodiments. In stabilizing brace
10a, passage 24a is substituted for passage 24. Passage 24a,
unlike passage 24, does not fully extend through the body 14
between the forward and rearward ends 16 and 18. And rather
passage 24a terminates within the body, such as, for example,
approximate to end 18. In other words, passage 24a is a blind
passage extending through end 16 and terminating at position
within body 14 prior to end 18.

In this instance, the buffer tube 26 or other suitable tubular
support structure extending rearwardly from the handgun is
received within passage 24a but does not extend beyond end
18 as in stabilizing attachment 10. While, as discussed above,
this may not be a preferred embodiment, it is a possible
alternative that is within the scope of the present invention.

Now with reference to FIGS. 5 and 6 there is representa-
tively illustrated stabilizing brace 105 constructed in accor-
dance with another embodiment of the present invention,
wherein all like reference numbers refer to similar elements
of previously disclosed embodiments. Stabilizing brace 105
further includes a pair of slots 50 and 52 vertically extending
through the upper portion 22 of the body 14 and on opposite
sides of passage 24. Stabilizing brace 104 may also further
include a third slot 54 disposed above passage 24. Secure-

 
US 9,354,021 B2

5

ment strap 36 is thread through slots 50, 52 and 54 so as to
encircle passage 24 and flap portions 28 and 30 alike. It is
contemplated that this securement strap arrangement of sta-
bilizing brace 108, that encircles passage 24, may provide a
more secure attachment of the stabilizing brace to the forearm
of a user over the previously disclosed embodiments where
the securement strap only encircles flap portions 28 and 30.

With reference now to FIGS. 7 and 8 there is representa-
tively illustrated stabilizing brace 10¢ constructed in accor-
dance with another embodiment of the present invention,
wherein all like reference numbers refer to similar elements
of previously disclosed embodiments. Stabilizing brace 10c
includes flap portions 28' and 30' that further include slots 68
and 70, respectively, through which the strap 36 is threaded.
This strap configuration of stabilizing brace 10c illustrates yet
another exemplary configuration that is within the scope of
the invention.

With reference now to FIG. 9, stabilizing brace 10 (or
alternative embodiments) is representatively illustrated in
connection with hand gun 60 that has a different configuration
from hand gun 12 (seen in FIG. 1), Particularly, hand gun 12
includes an integral buffer tube 26 that provides a suitable
support upon which the stabilizing brace 10 may be attached
by telescopically receiving the buffer tube within passage 24.
But not every hand gun is provided with a suitable tubular
support or similar structure that rearwardly extends from the
hand gun to which the stabilizing brace 10 may be attached.
Thus it is contemplated that a suitable attachment structure,
such as, tubular member 62 or the like may be provided for
attachment to a hand gun that otherwise is devoid ofa suitable
structure to which the stabilizing brace 10 may be attached.

In the exemplary illustration, tubular member 62 is secured
to a bracket 64 that is secured to the hand gun 60, thereby
attaching tubular member to the hand gun such that the tubu-
lar member 62 extends rearwardly outward from the butt end
orrear end 66 of the hand gun. To this end, the tubular member
62 is securely attached to the hand gun 60 and thus provides
a suitable support to which the stabilizing brace 10 may be
attached by telescopically receiving the tubular member
within passage 24. There are numerous possible bracket con-
figurations that could be employed to complement various
hand gun structures. Thus impracticable to disclose the
myriad of possibilities and one of ordinary skill in the art will
readily appreciate that providing a suitable support structure
for attachment to a hand gun by some sort of bracket mount is
the important aspect of the invention and not the actual con-
figuration of the bracket.

While not illustrated, it is contemplated that the flap por-
tions 28 and 30 could be constructed to be hinged so as to
conform to the users forearm and provide gripping of the
forearm. In this configuration, the flap portions 28 and 30 may
be made ofa resilient material or may be made of a more rigid
material, such as, but not limited to plastics, metal, alloys, and
the like.

Further, one of ordinary skill in the art and a user will
readily appreciate the many benefits of using the forearm-
gripping stabilizing attachment of this invention for one
handed firing of a handgun. Particularly, the weight of the
handgun is more evenly distributed through the user’s hand,
wrist, and forearm. Additionally, the handgun becomes an
extension of the user’s forearm wherein the user may actually

6

telease his or her grip from the handgun to relax the user’s

hand between firing while still maintaining proper control of

the handgun at all times. Additionally yet, a user will tend to

have better accuracy and aim when firing a handgun while
5 utilizing the invention.

A number of embodiments of the present invention have
been described. Nevertheless, it will be understood that vari-
ous modifications may be made without departing from the
spirit and scope of the invention and the following claims.

What is claimed is:

1. A forearm-gripping stabilizmg attachment for a hand-
gun, the handgun having a support structure extending rear-
wardly from the rear end of the handgun, the forearm-grip-
ping stabilizing attachment, comprising:

a body having a front end, a rear end, an upper portion, a
lower portion, and a passage longitudinally extending
within said upper portion and at least through said front
end of said body, the support structure of the handgun
being telescopically receivable by said passage;

are
wa

70 said lower portion having at least one flap extending from
said upper portion;
a strap connected to said body, said strap securing said at
least one flap to a user’s forearm when the stabilizing
25 attachment is secured to a user’s forearm; and

wherein said passage extends entirely through said body
between said front end and said rear end of said body.

2, The forearm-gripping stabilizing attachment of claim 1,

wherein said at least one flap is constructed of an elastomeric
material.

3. In combination a forearm-gripping stabilizing attach-

ment and a handgun, the combination comprising:

a support structure extending rearwardly outward from the
handgun;

the forearm-gripping stabilizing attachment comprising:

a body having a front end, a rear end, an upper portion, a
lower portion, and a passage longitudinally extending
within said upper portion and at least through said front
end of said body, said support structure of the handgun
received by said passage;

said lower portion having at least one flap extending from
said upper portion;

a strap connected to said body, said strap securing a user’s
forearm to said at least one flap when the stabilizing
attachment is secured to a user’s forearm; and

wherein said support structure is a buffer tube.

4, The combination of claim 3, wherein said at least one

flap is constructed of an elastomeric material.

5. In combination a forearm-gripping stabilizing attach-

ment and a handgun, the combination comprising:

a support structure extending rearwardly outward from the
handgun;

the forearm-gripping stabilizing attachment comprising:

a body having a passage longitudinally extending there-
within and at least one flap, said support structure of the
handgun received by said passage;

a strap comnected to said body, said strap securing a user’s
forearm to said at least one flap when the stabilizing
attachment is secured to a user’s forearm; and

wherein said support structure is a buffer tube.

30

40

45

50

60
oe OR oR OF

 
